Citation Nr: 1708467	
Decision Date: 03/20/17    Archive Date: 04/03/17

DOCKET NO.  11-24 969	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an extraschedular rating in excess of 30 percent for residuals of frostbite with degenerative changes of the left lower extremity, to include entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).

2.  Entitlement to an extraschedular rating in excess of 30 percent for residuals of frostbite with degenerative changes of the right lower extremity, to include TDIU.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

K. Hughes


INTRODUCTION

The appellant is a Veteran who served on active duty from July 1975 to July 1978.  

These matters are before the Board of Veterans' Appeals (Board) on remand from the United States Court of Appeals for Veterans Claims (Court).  The case was originally before the Board on appeal from an October 2010 rating decision of the Waco, Texas Department of Veterans Affairs (VA) Regional Office (RO).  In October 2015, a Board hearing was held before the undersigned; a transcript of this hearing has been associated with the record.  In March 2016, the Board issued a decision that (in pertinent part) denied ratings in excess of 30 percent for residuals of frostbite with degenerative changes of the right and left lower extremities.  The Veteran appealed that portion of the decision to the Court.  In September 2016, the Court issued an order that (in pertinent part) vacated the March 2016 Board decision with respect to the denials of ratings in excess of 30 percent for residuals of frostbite with degenerative changes to the right and left lower extremities, and remanded the matters for readjudication consistent with the instructions outlined in a September 2016 Joint Motion for Remand (Joint Motion) by the parties.

In January 2017, VA received additional evidence/argument from the Veteran's attorney, including an October 2017 Affidavit from the Veteran and a December 2016 Employability Evaluation report from R. B., M.S., C.R.C., with a waiver of initial RO review.  See 38 C.F.R. § 20.1304(c) (2016).  

The additional argument in the January 2017 communication received from the Veteran's attorney includes the assertion that the Veteran is unable to secure and follow substantially gainful employment as a result of his service-connected bilateral lower extremity frostbite residuals.  Review of the record shows that the RO denied entitlement to TDIU during the course of the Veteran's claim, in October 2010, and the Veteran did not appeal that issue.  The Board thus finds that a claim for a TDIU has been re-raised by the record and is within the jurisdiction of the Board.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Therefore, the Board has recharacterized the issues as listed above.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As outlined in the September 2016 Joint Motion, the parties agreed that remand was required for the Board to consider whether referral for an extraschedular rating is warranted for the Veteran's residuals of frostbite with degenerative changes to the right and left lower extremities.

Because the schedular criteria do not provide for any ratings in excess of that assigned for greater degrees of cold injury residuals, and do not encompass all reported symptoms (and related functional impairment) related to the disabilities shown, the Board must now determine whether an exceptional disability picture exists, including such factors as marked interference with employment or frequent periods of hospitalization.  In light of the Veteran's October 2016 Affidavit, asserting that he occasionally falls down because of the numbness in his feet and uses a cane to ambulate, and December 2016 Employment Evaluation report, which notes that the Veteran takes medications for his bilateral lower extremity cold injury residuals which "cause concentration problems impacting his ability to stay on task even at the sedentary level," the Board finds that the matter must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for consideration of an extraschedular rating under 38 C.F.R. § 3.321(b)(1).

Regarding unemployability, TDIU may be assigned when the veteran is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities (without regard to age).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  If there is only one such disability, it must be rated at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability rated at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent.  38 C.F.R. § 4.16(a).  For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) Disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular, renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  38 C.F.R. § 4.16(a). 

Review of the record shows that the Veteran's only service-connected disabilities are his residuals of frostbite with degenerative changes to the right and left lower extremities, each rated 30 percent.  The combined rating for the service-connected disabilities is 60 percent; as he has multiple disabilities affecting a single body system (orthopedic), they are considered a single disability rated 60 percent (notably, the bilateral knee disabilities also share a common etiology (cold injury)).  Thus, the schedular requirements for a TDIU rating are met.

The question remaining is whether the Veteran's service-connected bilateral lower extremity disabilities render him incapable of participating in a substantially gainful occupation.  In his October 2016 Affidavit, the Veteran did not report difficulty with sitting or indicate that he had sought sedentary employment.  Further, he reported that he is able to drive (albeit less frequently), cut grass (takes him two days because he stumbles and has to take multiple breaks), vacuum the house (takes him "hours") and golf once per month (although he can only play after he takes his pain medication and "can barely make it through a round.")  He reported that he can stand 15 to 30 minutes at a time.  In contrast, the December 2016 Employment Evaluation report notes that the Veteran is unable to perform "even unskilled sedentary work because his service-connected disabilities would make it extremely difficult to satisfy the sitting, standing and walking required of sedentary employment;" however, the examiner did not provide an explanation as to why the Veteran's bilateral lower extremity disabilities would preclude sedentary employment.  In light of these inconsistencies and given that he was last examined by VA for his cold injury residuals in August 2014, a VA medical opinion should be obtained to identify all bilateral lower extremity cold injury symptoms and how such symptoms impact the Veteran's employability.

Accordingly, the case is REMANDED for the following action:

1.  Please obtain updated records of all VA and non-VA treatment.

2.  After the above, schedule the Veteran for a VA cold injury residuals examination in order to assess the current severity of his service-connected residuals of frostbite with degenerative changes to the right and left lower extremities.  The entire record must be made available to the examiner for review.  All indicated studies or tests must be accomplished.  Based on review of the record, and interview and examination of the Veteran, the examiner should provide opinions that respond to the following:

a)  Describe the severity of all symptoms and pathology of the Veteran's service-connected residuals of frostbite with degenerative changes to the right and left lower extremities, to include the side effects of pain medication.  In particular, the examiner is requested to address the functional impact of the Veteran's pain medications on his ability to stay awake and concentrate during the day.

b)  Address the functional limitations due to the Veteran's service-connected bilateral cold injury residuals alone, as they may relate to his ability to function in a work setting and to perform work tasks such as walking, standing, and sedentary tasks.  The examiner should also furnish an assessment (without consideration of the Veteran's age and any nonservice-connected disabilities) as to the types of activities he would be able to participate in from a medical standpoint, if any.  

In providing the requested opinion, the examiner should consider and discuss as necessary the Veteran's October 2016 Affidavit, which notes his competent assertions of diminished physical ability to stand and walk and side effects (drowsiness) of medication (hydrocodone) he takes to treat his bilateral lower extremity pain, and December 2016 Employment Evaluation report, which found that the Veteran is unable to perform "even unskilled sedentary work because his service-connected disabilities would make it extremely difficult to satisfy the sitting, standing and walking required of sedentary employment."  

Detailed rationale is requested for all opinions provided.  If an opinion cannot be provided without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

3.  After completion of the foregoing, forward the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for consideration as to whether an extraschedular rating under 38 C.F.R. § 3.321(b)(1) is warranted for the Veteran's service-connected residuals of frostbite with degenerative changes to the right and left lower extremities.  The Under Secretary or Director should specifically consider and address the pertinent evidence of record (including the Veteran's October 2016 Affidavit and findings noted in the December 2016 Employment Evaluation report, as outlined above).

4.  After the above actions and development have been completed, readjudicate the claims for increased ratings for residuals of frostbite with degenerative changes to the right and left lower extremities, including on an extraschedular basis, and entitlement to a TDIU rating in light of all the evidence of record.  If any benefit sought remains denied, issue an appropriate supplemental statement of the case and afford the Veteran and his attorney the requisite opportunity to respond before the case is returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

